Appellant makes a lengthy motion for rehearing, repeating and going over the same grounds of objections to the verdict and judgment, and procedure in the trial court, as heretofore made. In our opinion the trial court was liberal toward appellant in his charge on self-defense. If we understand this record, appellant himself testified that after having had an argument with deceased over the payment of a debt asserted to be due him by deceased, during which argument he ascertained that deceased had a pistol, appellant went away, armed himself with a gun and voluntarily came back to where deceased was, and when the latter got up and started to run appellant called out to him that he need not run, that he was going to get him, and shot him down. We see no reason for discussing further the matters complained of, all of which were gone into and discussed in our original opinion.
The motion for rehearing is overruled.
Overruled.